Case 2:19-cv-00217-HYJ-MV ECF No. 40, PageID.394 Filed 04/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 MARCUS D. MAYS,

        Plaintiff,
                                                      Case No. 2:19-cv-217
 v.
                                                      Hon. Hala Y. Jarbou
 UNKNOWN SKYTTA, et al.,

        Defendants.
 ____________________________/

                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a motion for summary judgment (ECF No. 15). The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on March 16, 2021, recommending that this Court grant

Defendants’ motions for summary judgment as to claims 1, 16, and 22 through 50, and dismiss

those claims without prejudice (ECF No. 39). The Report and Recommendation was duly served

on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS ORDERED that the Report and Recommendation (ECF No. 39) is APPROVED

and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

15) is GRANTED, dismissing claims 1, 16 and 22 through 50 without prejudice. Defendants’

motion is DENIED as to claims 2 through 15 and 17 through 21.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,
Case 2:19-cv-00217-HYJ-MV ECF No. 40, PageID.395 Filed 04/19/21 Page 2 of 2




114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).



Dated:   April 19, 2021                             /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE




                                               2
